Citation Nr: 0739486	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-26 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1957 to 
July 1959.  He died in April 2002.  The appellant is his 
surviving spouse, and they were married in February 1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  In March 2005, the Board remanded the appeal for 
additional evidentiary development.  Specifically, the Board 
sought all records associated with the veteran's terminal 
hospitalization and death, and all available medical records 
involving the veteran's service connected disabilities, and 
those disabilities resulting in death from 1991 forward.  The 
RO requested the production of these records immediately 
following remand in April and again in June 2005.  The 
appellant did not forward any additional evidence or 
completed medical releases for VA to obtain records on her 
behalf.  The development requested in the Board's previous 
remand was conducted by the RO to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  During the veteran's lifetime, he had been granted 
service connection for a left orchiectomy for embryonal 
carcinoma with a 10 percent evaluation from March 1963, a 
right lower lung lobectomy for metastatic teratoma including 
scar tissue due to radiation therapy with a 30 percent 
evaluation effective from August 1965, and for sterility with 
a noncompensable evaluation from May 1998; this included a 
combined 40 percent evaluation effective from August 1965, 
with entitlement to special monthly compensation on account 
of anatomical loss of a creative organ.  

The veteran died in April 2002, at age 62, from respiratory 
failure, multiorgan failure, and metastatic gallbladder 
carcinoma.  

2.  There is a complete absence of any competent medical 
evidence or opinion which in any way shows or suggests that 
the veteran's death in 2002 from respiratory failure, 
multiorgan failure, and metastatic gallbladder carcinoma were 
in any way attributable to any incident, injury or disease of 
active military service, or to any of the veteran's service-
connected disabilities.  


CONCLUSION OF LAW

Service-connected disability did not cause  or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was first provided formal VCAA notice in 
June 2002, prior to the issuance of the initial adverse 
rating decision now on appeal from January 2003.  This notice 
informed her of the evidence necessary to substantiate her 
claim, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advise she 
submit any relevant evidence in her possession.  The 
veteran's service medical records and private and VA 
treatment records up through the early 1990's were already on 
file.  The appellant had submitted certain duplicate copies 
of service medical and personnel records and the veteran's 
death certificate in support of her claim.  Notably absent 
were all records associated with the veteran's final illness, 
terminal hospitalization, and death.  This was the principal 
purpose of the Board's March 2005 remand.  Following that 
remand, the RO properly notified the appellant of the medical 
evidence being sought, including all records associated with 
the veteran's final illness and terminal hospitalization, as 
well as all records reflecting treatment of the veteran's 
service-connected disabilities, and disabilities associated 
with death, from the early 1990's forward.  In response to 
the RO's initial April 2005 request for evidence, the 
appellant provided an unsigned authorization for release for 
records of a Dr. W.  In June 2005, the RO sent a letter 
asking her to sign and return the release for this doctor, 
and now in late November 2007, there is no record the 
appellant has ever responded.  The appellant has been 
provided the laws and regulations governing awards of service 
connection for the cause of the death, has been provided in 
explanation of previous denials, has been requested to 
provide the most relevant evidence which might possibly 
substantiate her claim, but she failed to produce any of the 
requested evidence or to provide VA with properly completed 
releases so that this evidence might be collected on her 
behalf.  Under the circumstances, VCAA is satisfied to the 
extent possible.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases which are 
shown to become manifest to a compensable degree within one 
year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  As noted above, the veteran had military service 
from August 1957 to July 1959.  During service, he was 
discovered to have an embryonal carcinoma (cancer) of the 
left testicle.  In December 1958, the left testicle was 
removed by orchiectomy, followed by additional surgery for 
lymphadenectomy in January 1959, and X-ray therapy from 
January to May 1959.  The veteran was subsequently placed on 
the temporary disability retired list (TDRL) in July 1959, 
but he continued to be seen for treatment by military medical 
facilities at the Walter Reed General Hospital.  It was 
subsequently discovered that the veteran's testicular cancer 
had metastasized to the right lung, and he underwent a right 
lower lung lobectomy in March 1960, and additional 
chemotherapy.  

Subsequent service physical examination performed in 
January 1964 recounted the veteran's previous history, and 
there was no finding or diagnosis of any additional cancer, 
attributable to the originating testicular cancer or 
otherwise.  

As noted above, the veteran was granted service connection 
for a left orchiectomy attributable to embryonal carcinoma 
with a 10 percent evaluation effective from March 1963.  He 
was subsequently granted service connection for right lower 
lung lobectomy for metastatic cancer, including scar tissue 
due to radiation therapy, with a 30 percent evaluation 
effective from August 1965.  Years later, he was also granted 
service connection for sterility secondary to the service-
connected disability of his left testicular embryonal 
carcinoma which had been treated by significant radiation 
therapy.  A noncompensable evaluation was assigned, but the 
veteran had previously been granted special monthly 
compensation on account of anatomical loss of a creative 
organ.  

Prior to his death in 2002, the veteran was last provided 
comprehensive VA examination in November 1991.  He reported 
that he had previously in 1987 undergone coronary artery 
bypass graft surgery.  In 1989, he had a pacemaker implanted 
for a complete heart block.  It was noted that the then 52-
year-old veteran had smoked one pack of cigarettes per day 
for 20 years, and quit smoking one year earlier.  The veteran 
reported that during his open heart surgery in the 1980's, 
previous scarring of both lungs secondary to radiation 
therapy provided during service was observed.  The veteran 
presently complained of shortness of breath.  The diagnoses 
from examination were status-post myocardial infarction, 
coronary artery disease, angina pectoris, atherosclerotic 
heart disease Class III, status-post coronary artery graft 
(single bypass), status-post scarring of the myocardium 
secondary to radiation therapy (by history), status-post 
right thoracotomy with right lower lobectomy secondary to 
metastatic carcinoma of the lower lobe of the right lung, 
status-post radiation therapy, a total of 129 treatments for 
a period of five to six months, radiation dermatitis of the 
left clavicle and left sternal area, pacemaker implant for 
complete heart block, carcinoma of the left testicle with 
metastasis to the lymph nodes and the lung.  It was also 
noted at this time that there was no additional tumor or mass 
noted on current chest X-rays.  

In support of her April 2002 claim for service connection for 
the cause of the veteran's death, the appellant submitted the 
veteran's death certificate which showed that he died that 
same month at age 62, from respiratory failure of four days 
due to or as a consequence of multiorgan failure, due to or 
as a consequence of metastatic gallbladder carcinoma.  No 
autopsy was performed.  The appellant has submitted no other 
evidence or argument in support of her claim.  

The Board finds that a preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  The death certificate reveals 
that the apparent primary cause of the veteran's death was 
metastatic gallbladder carcinoma which had affected multiple 
other of the veteran's organs leading to respiratory failure 
and death.  Of course, the veteran was not in receipt of an 
award of service connection for metastatic gallbladder 
carcinoma (cancer).  He certainly had been granted service 
connection for cancer of the left testicle which was shown to 
have metastasized to the right lung, and for postoperative 
residuals of a left orchiectomy and a right lower lung 
lobectomy.  

However, the objective medical evidence on file shows that 
cancer of the left testicle and right lung was cured through 
surgery, radiation, and chemotherapy in the early 1960's.  
There is no evidence on file which in any way shows or 
suggests that cancer of the left testicle and right lung, or 
postoperative residuals thereof, resulted in the onset of 
gallbladder cancer some 40 years later.  The last VA 
examination on file from 1991 did not result in any finding 
or diagnosis of any ongoing carcinoma or cancer.  

In the absence of any evidence which shows or suggests that 
the veteran's terminal metastatic gallbladder carcinoma was 
incurred or aggravated in service, or is somehow otherwise 
causally related to his service-connected disabilities, an 
award of service connection for the cause of the veteran's 
death is not warranted.  The objective medical evidence on 
file shows no causal connection or relationship to the cancer 
the veteran had in 1959-1960, and the metastatic gallbladder 
carcinoma which caused his death some 40 years later in 2002.  

The Board considered referring this case for a review of the 
clinical evidence and the production of an opinion consistent 
with VCAA at 38 U.S.C.A. § 5103A(d), but in the complete 
absence of any records of the veteran's treatment for his 
final illness resulting in his death, there is no duty to 
obtain such examination since there would be nothing for a 
medical examiner to review, other than the single page death 
certificate.  There is simply no evidence which in any way 
indicates that the veteran's death from metastatic 
gallbladder carcinoma is in any way related to incidents of 
military service or to his service-connected disabilities.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


